16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronnie FAIRCLOTH;  Jr's Auto & Parts, Incorporated, Petitioners,v.UNITED STATES DEPARTMENT OF AGRICULTURE;  United States ofAmerica, Respondents.
No. 93-2134.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 7, 1994.

On Petition for Review of a Decision of the United States Department of Agriculture.
Ronnie Faircloth, petitioner pro se.
Raymond William Fullerton, Asst. Gen. Counsel, United States Dept. of Agriculture, Washington, DC, for respondents.
Dept. of Agriculture
DISMISSED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Petitioners appeal from a final decision of the Secretary of the United States Department of Agriculture.  Because we have no jurisdiction over the matter, we dismiss this appeal.


2
The Secretary's final decision was filed on May 7, 1993.  Petitioners filed a petition for review in this Court on September 7, 1993-over 120 days later.  Petitioners had only sixty days in which to appeal the decision of the Secretary.  7 U.S.C. Sec. 2149(c) (1988);  Fed.  R.App. P. 15.  This time limit is jurisdictional.   Cf. Adkins v. Director, Office of Workers Compensation Programs, 889 F.2d 1360, 1361-63 (4th Cir.1989) (time limits for appealing decisions of the Benefits Review Board).  Because Petitioners failed to timely appeal the Secretary's decision, we are without jurisdiction to review the matter.  Therefore, we dismiss the appeal.


3
We deny Petitioners' motion for suppression of evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.